LETTS, Judge.
Under an automobile liability policy for “garagekeepers” which did not provide for arbitration, the trial court ordered arbitration. We reverse.
This is the second time this case has been before us. On the first occasion, we held that although the policy contained no uninsured motorist provision, compliance with section 627.727, Florida Statutes (1987) was required. Sapienza v. Security Ins. Co. of Hartford, 543 So.2d 845 (Fla. 4th DCA), rev. denied, 557 So.2d 867 (Fla.1989). Upon remand, the trial court ordered the parties to proceed to arbitration, and once again, we find reversible error.
The policy in question does not contain an arbitration clause and, under the facts of this case, section 627.727 does not authorize arbitration.
REVERSED AND REMANDED.
GUNTHER and FARMER, JJ., concur.